£ )   • ""':"   ~    w
                AO 2458 (Rev. 02/08/20 19) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of!   IS
                                                    UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRJCT OF CALIFORNIA

                                      United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                          (For Offe nses Committed On or After November I, 1987)
                                                 v.

                                      Eliester Ambriz-Ramirez                                             Case Number: 3:19-mj-20918

                                                                                                          Thomas S Sims
                                                                                                          Defendant 's Attorney


                REGISTRATION NO. 83379298

                THE DEFENDANT:
                 IZI pleaded guilty to count(s) 1 of Complaint
                                                           ~--~------------------------~
                    D was found guilty to count(s)
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                Title & Section                    Nature of Offense                                                                        Count Number(s)
                8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                               1

                    D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    D Count(s)                                                 dismissed on the motion of the United States.
                                   ~----------------~




                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           - imprisoned for a term of:

                                             JEJ     TIME SERVED

                    IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
                    IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the   defendant' s possession at the time of arrest upon their deportation or removal.
                    D     Court recommends defendant be deported/removed with relative,                          charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Wednesday, February 20, 2019
                                                                                                        Date of Imposition of Sentence


                Received .JV\_          ~ \.__.                      FILED
                               DUSM

                                                                      FEB 2 0 2019
                                                            CLERK, U.S. DISTRI CT COURT
                Clerk's Office Copy                     ~~UTH ERN      01sTR1cT oF        cALg=E~~N~~                                                 3:19-mj-20918
